         Case 1:21-cv-11181-DPW Document 10 Filed 08/26/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
INA STEINER, DAVID STEINER, and     )
STEINER ASSOCIATES, LLC,            )
                                    )                Civil Action No. 21-CV-11181-DPW
            Plaintiffs,             )
                                    )
      v.                            )
                                    )
EBAY INC., et al.,                  )
                                    )
            Defendants.             )
____________________________________)

                           RULE 7.1 DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1, Defendant eBay Inc., by and through its

undersigned counsel, states that it does not have any parent corporation, and that no publicly held

corporation owns 10% or more of its stock.

Dated: August 26, 2021                            Respectfully submitted,

                                                  /s/ Jack W. Pirozzolo
                                                  Jack W. Pirozzolo (BBO #564879)
                                                  Kathryn L. Alessi (BBO #651110)
                                                  SIDLEY AUSTIN LLP
                                                  60 State Street, 36th Floor
                                                  Boston, MA 02109
                                                  Telephone: (617) 223-0300
                                                  Facsimile: (617) 223-0301
                                                  jpirozzolo@sidley.com
                                                  kalessi@sidley.com

                                                  Scott T. Nonaka (pro hac admission pending)
                                                  SIDLEY AUSTIN LLP
                                                  555 California Street
                                                  San Francisco, CA 94104
                                                  Telephone: (415) 772-1200
                                                  Facsimile: (415) 772-7400
                                                  snonaka@sidley.com

                                                  Counsel for eBay Inc.
         Case 1:21-cv-11181-DPW Document 10 Filed 08/26/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 26, 2021, this document, filed through the CM/ECF

system, will be sent electronically to the registered participants as identified on the Notice of

Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered

participants.



                                                              /s/ Jack W. Pirozzolo
                                                              Jack W. Pirozzolo




                                                  2
